DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 in the reply filed on October 19, 2022 is acknowledged.  The traversal is on the grounds that Groups I-IV share a technical feature that is deemed a special technical feature which comprises a driving structure that is, “configured to … enable the liquid droplets to move in the amplification region according to a predetermined track”, a feature “not of common general knowledge in the art” (page 3, 2nd paragraph, Response).  
Next, Applicants reference MPEP 803 which states that when no serious burden to examine is present, the Office must examine claims directed to multiple independent or distinct inventions (page 3, bottom paragraph, Response).
Next, Applicants state that the Office allows access to power electronic search engines that provides the ability to quickly and easily search all of the claims (page 4, Response).
Lastly, Applicants state that they have paid a filing for an examination of all the claims in this application and the refusal to examine the claims paid for would essentially force the Applicants to pay duplicative fees for the non-elected or withdrawn claims which are not refundable (page 4, Response).
These arguments have been carefully considered but they have not been found persuasive for the following reasons.
First, in regard to Applicants’ argument that the technical feature shared among the inventions is deemed a special technical feature, the Office respectfully submits that the feature is an obvious feature and/or non-novel as evidenced by the below rejections based on prior art.  Therefore, the Office respectfully disagrees that the feature shared among the groups of invention is a special technical feature and Applicants’ argument is not found persuasive.
Second, in regard to Applicants reference to the section of MPEP 803 regarding search burden, the Office respectfully submits that applications filed under 371, national phase is not restricted based on search burden, but based on unity of invention standard. As discussed above, based on the lack of unity, the multiple groups of inventions do not have a shared special technical feature.  Therefore, Applicants argument to this end is misplaced.
Third, in regard to the Office’s search engine providing the ability to quickly and easily search all of the claims, such a conclusion is arbitrary and without evidence.  Even if the search engine was powerful, a search directed to multiple distinct inventions and multiple search results must be considered by a person.  The search and examination of multiple invention require consideration of multiple prior arts which may or may not be relevant/applicable to each of such multiple inventions, all of which would place an enormous search and examination burden to the person (examiner). Therefore, having a search engine that is powerful is not relevant to the search burden inquiry, and even if it were (which it isn’t), an argument based on it would be misplaced as restriction practice for a national phase application is based on unity of invention, not search and examination burden.
Lastly, in regard to Applicants’ argument based on the filing fee paid for the multiple claims, this statement simply lacks standing.  Restriction requirement does not account for filing fees.  
For these reasons, Applicants’ arguments are not found persuasive and the restriction is maintained.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 19, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The IDS received on August 20, 2021, December 1, 2021, and June 22, 2022 are proper and are being considered by the Examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because some of the figures presented are poor in quality and resolution.  For example, Figures 7a, b, and c show what appears to be a series of pictures depicting droplet formation but the resolution is poor in quality. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9 recites the term, “primer probe”.  The terminology is unclear as the accepted terminology in the art for primer and probe are different.  A primer is understood in the art to be that which anneals to the target nucleic acid and are extended in reactions involving a polymerase, whereas a probe is understood in the art for annealing to the target nucleic acid but not extended.  Therefore, it is entirely unclear what Applicants mean by combining the two different terms together into a single term, “primer probe.”
For the purpose of prosecution, the term has been construed to referring to a primer.
Claim 11 is indefinite because it is unclear which of the driving electrodes, the phrase, “same row as the first row of driving electrodes”.  The claimed device comprise multiple rows of driving electrodes, such as the stretching electrodes which are on multiple rows as well as amplification driving electrodes which are also on multiple rows.  No reasonable interpretation could be made for this claim for the application of prior art because the claims is verbose and the structure it attempts to describe is completely unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pamula et al. (US 2007/0242111 A1, published October 2007).
With regard to claim 1, Pamula et al. teach a PCR substrate comprising the below reproduced structure (from Figure 1):

    PNG
    media_image1.png
    503
    779
    media_image1.png
    Greyscale
As shown, the device disclosed by Pamula et al. comprises a first base (100); and a driving structure disposed on the first base and configured to drive liquid droplets to move (see the arrangement of the electrodes along various paths where droplets (cicles) move along, “transporting one or more reagent droplets and/or one or more sample droplets…”, section [0053]).
	The device is disclosed as also comprising, “a droplet microactuator and components sufficient to conduct droplet operations” (section [0054]), wherein the device comprises an sample injection (or entry) region 102, and a stretching region (“[d]roplets may be formed by energizing electrodes adjacent to the fluid reservoir causing a ‘finger’ of fluid to be extended from the reservoir … the fluid front reaches the terminal electrode, the intermediate electrodes are de-energized causing the fluid to retract into the reservoir while leaving a newly-formed droplet on the terminal electrode … to assist in separating the droplet being dispensed”, section [0440]); and an amplification region (see above element 108, 112, and 110; also “PCR-ready droplet is thermal cycled in order to effect an amplification of target nucleic acid”, section [0092]; “heating a section or region of the droplet microactuator to a temperature sufficient to denature the double-stranded DNA … lowering the temperature in a section or region of the droplet microactuator to a temperature sufficient to permit primers … to anneal to their complementary sequences on the nucleic acid template strands … adjusting the temperature of a section or region of the droplet microactuator to facilitate extension of the double-stranded segment of the nucleic acid … by incorporation of additional nucleotides”, sections [0107]-[0109]); and the driving structure is configured to enable liquid in the injection region to form liquid droplets in the stretching region (see above discussion) and enable the liquid droplets to move in the amplification region according to a predetermined track (see above discussion; also, “[d]roplets can be physically transported or ‘shuttled’ between zones of different temperatures to perform the thermal cycling aspects of the amplification reaction”, section [0453]).
	With regard to claim 2, the driving structure comprises a plurality of driving electrodes configured to generate an electric field to drive liquid droplets to move (see above Figure 1 comprising a plurality of electrodes which arranged along various paths for performing various biochemical steps), wherein the plurality of driving electrodes comprises: a plurality of injection electrodes arranged in an array and disposed in the injection region (see Figure 1, wherein multiple reservoirs 102, 104, 106, 106 are arranged with their own ability to receive sample and generate a droplet into the body of the microactuator); a plurality of stretching driving electrodes disposed in the stretching region, wherein the plurality of stretching driving electrodes comprise a plurality of rows of stretching driving electrodes disposed along a first direction (see the junction of the electrodes forming a junction between the reservoir and the path leading into the microactuator body are in a first direction and there is an interval between the electrodes found in junction connecting reservoir 102 and reservoir 104); and at least one row of amplification driving electrodes disposed in the amplification region corresponding to the rows of stretching driving electrodes in the stretching region (see the three rows of amplification region, and the rows correspond to the junction electrodes connected to the reservoirs).
	Therefore, the invention as claimed is anticipated by Pamula et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pamula et al. (US 2007/0242111 A1, published October 2007 in view of Slominski, L.M. (US 2020/0384472 A1, published December 2020, priority June 2019).
The teachings of Pamula et al. have already been discussed above.
Pamula et al. disclose a general mechanism by which the electrodes of their microactutators moves the droplets thereon across the desired/predetermined paths:
“basic droplet microactuator includes a substrate including a path or array of electrodes.  In some embodiments, the droplet microactuator includes two parallel substrates separated by a gap and an array of electrodes on one or both substrates.  One or both substrates may be a plate … may be fabricated using PCB, glass, and or semiconductor materials as the substrate.  Where the substrate is PCB, the following materials are examples of such materials: Nitsui BN-300, Arlon 11N …” (section [0376])

“Surfaces of the droplet microactuator are typically coated with a hydrophobic coating.” (section [0378])

With regard to claim 6, the layer on which the droplets move is a hydrophobic layer (“[s]urfaces of the droplet microactuator are typically coated with a hydrophobic coating.”, section [0378]) and by use of the electrodes, changes to hydrophilic (by activation).
Pamula et al., however, do not explicitly disclose the technical means of providing power to the electrodes in a way to operate their device, and consequently do not explicitly teach that the driving structure (i.e., substrate which comprises the electrodes that are responsible for shuttling of the droplets) comprises a plurality of gate lines and data lines which intersect (claim 3), or that the gate lines and the data lines intersect in two different directions (claim 4), or that the substrate comprises an insulating layer that cover the gate lines, the data lines and the switching elements, but that the driving electrodes are disposed on the other side of the insulating layer (claim 5).
Pamula et al., while teaching that a droplet is generated from sample injection region to the sample stretching region by electrode mediated “stretching” (or pulling) of the droplets, the artisans do not disclose that in the amplification region, a first and second row of driving electrodes are disposed corresponding to each row of the driving electrodes in the stretching region, wherein the first row of driving electrodes and a corresponding row of driving electrodes in the stretching region are disposed in a same row, the second row of the driving electrodes are disposed on a side of the corresponding first row of driving electrodes (as shown in Figure 1, below):  

    PNG
    media_image2.png
    632
    817
    media_image2.png
    Greyscale

Consequently, Pamula et al. do not teach that primer probes embedded in the second row of driving electrodes (see the black dots above, claim 8).
Pamula et al. do not teach that the primer probe is embedded in the second row of the driving electrodes by a space of two intervening electrodes (claim 9).
With regard to claim 10, the electrodes located on the substrate disclosed by Pamula et al. comprises a square shape and thus would necessarily have an orthographic projection of the same which have the same side length, and would necessarily have an extending direction from one of its sides would be the first direction (that is, the direction of the rows of the stretching electrodes).
Slominksi teaches a method of moving droplets via electrowetting process wherein the means by which the electrodes move the droplets are powered by gate lines and data lines which intersect each other at various points surrounding the electrodes (see Figure 9):

    PNG
    media_image3.png
    550
    840
    media_image3.png
    Greyscale
In describing the figure, Slominski teaches that electrodes which are electrically controlled and connected to a power source utilize an integrated circuit adhered to the support plate of the substrate and that a matrix having a plurality of data lines and plurality of gate lines, wherein each element of the matrix contains a thin film electrode (TFT) for controlling electrode potential of a corresponding electrode, and each TFT is connected to one of the gate lines and one of the data lines (section [0040].  
	Specifically, Slominski, referring to Figure 9 teaches that data line driver 910 and gate line driver 912 is arranged in each data and gate signal line, respectively.  As seen, the plurality of data line and gate line are directed in two different directions (i.e., perpendicular fashion) and intersect each other at each of the location where the electrodes are located.
	In addition, Slominski teaches that an insulating layer 10 exists between the electrodes and the electrical means which power the electrodes (see Figure 1A, layer 10 below the electrodes 12).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pamula et al. and Slominski, thereby arriving at the invention as claimed for the following reasons.
	As discussed above, Pamula et al. already teach a device which is configured to shuttle droplets across a matrix of electrodes which generate the droplets from sample/reagent reservoirs by stretching them into controlled sizes, and shuttle them across various places on the device by electrowetting that involves control of each of the electrodes which make up the path by which the droplets travel.  While Pamula et al. did not explicitly teach the means by which such matrix of electrodes operate and are controlled, such knowledge is explicitly taught by Slominksi who teach the use of plurality of gate lines and data lines which intersect at each of the regions where the electrodes are found.  
	Therefore, utilizing a well-known means of controlling the electrodes of the device taught by Pamela et al. would have been obvious and/or implicit knowledge possessed by the ordinarily skilled artisan.  As to the placement of the insulating later above the electrical circuit that power the electrodes would also have been an obvious step to perform for the purpose of shielding the electrical system which power the electrodes from contact with reagents/sample of the droplets, thereby allowing electrodes to be located closer to the droplets being manipulated.  Of course, in order to achieve such an outcome the electrical circuit must be connected to the electrodes through the insulating later so as to control them during operation.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
With regard to having multiple rows of stretching regions connected to multiple rows of amplification region, such would have been an obvious application of the teachings taught by Pamula et al. for the purpose of processing multiple samples on a single device.
Given that Pamula et al. already teach that a device comprising multiple reservoirs of samples and reagents could be introduced into the device as a droplet and manipulated for amplification, applying the teachings of Pamula et al. to process multiple samples by its own droplet generation zone connected to the amplification zone would have been obvious modification for the advantage of higher throughput.
With regard to embedding the primers into the electrode for providing amplification reagents as the droplet travels through the amplification zone, Pamula et al. already teach that reagents could be embedded into the surface on which the droplets travel through (see Figure 15, element 1505).  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success at providing the primers for amplification embedded on the surface of the electrode through which the droplets travel through and space them appropriately for each amplification cycle of primer annealing step.
 In KSR International Co v. Teleflex Inc, the Supreme Court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
Lastly, it is respectfully submitted that such “fitting” of the teachings would not have been “beyond [the] ... skill [level]” of one of ordinary skill in the art
In KSR, the supreme court stated:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” (page 13, emphasis added).

For these reasons, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Inquiries
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        November 16, 2022
/YJK/